Case: 1:19-cv-00206-GHD-DAS Doc #: 16 Filed: 07/14/20 1 of 1 PagelD #: 108

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

ABERDEEN DIVISION
MYRA SMITH PLAINTIFF
v. CIVIL ACTION NO. 1:19-cv-00206-GHD-DAS
ALLSTATE INSURANCE COMPANY DEFENDANT

ORDER GRANTING MOTION TO REMAND
Pursuant to an opinion issued this date, the Court hereby ORDERS:
(1) the Plaintiff's motion to remand this case to state court [7] is GRANTED;

(2) this cause is hereby REMANDED to the Circuit Court of Monroe County, Mississippi;
and

(3) this case is CLOSED. LE

SO ORDERED, this, the (7 day of July, 2020.

AM dali

SENIOR U.S. DISTRICT JUDGE

 

 
